Exhibit 10.1

 

LOGO [g611748g50v10.jpg]

August 20, 2018

Mr. Michael Ford

Dear Mike:

This letter confirms our offer to you to join ORBCOMM Inc. (“ORBCOMM”) as
Executive Vice President and Chief Financial Officer reporting to the Chief
Executive Officer, Marc Eisenberg, with an employment start date of Tuesday,
September 4, 2018. This employment offer is contingent on the completion to our
satisfaction of your background investigation and the formal approval by
ORBCOMM’s Board of Directors. This offer letter supersedes any and all prior
written and oral understandings and constitutes the sole and entire agreement
relating to ORBCOMM’s offer of employment to you.

Your compensation package will consist of (i) an annual base salary of $310,000,
paid on a semi-monthly basis, (ii) an annual cash bonus targeted at 75% of your
annual base salary subject to continued employment on the date on which such
bonus is paid, subject to achieving certain performance metrics established by
ORBCOMM’s Compensation Committee each year; and (iii) subject to the approval of
ORBCOMM’s Compensation Committee and the terms of ORBCOMM’s Long-Term Incentive
Plan, the Company will grant you annual long-term equity based awards with an
aggregate value targeted at 110% of your annual base salary consisting of a
combination (consistent with other senior executives) of (a) time-based
restricted share units, (b) performance-based restricted stock units that are
subject to achieving certain performance metrics established by ORBCOMM’s
Compensation Committee each year and (c) market performance units that are
subject to achieving certain stock price performance metrics established by
ORBCOMM’s Compensation Committee for each year of the performance period, in
each case subject to your continued employment on the applicable vesting dates.
For 2018, your annual cash bonus and annual long-term equity awards will be
prorated for the number of days in calendar year 2018 that you are employed by
ORBCOMM. You will also be entitled to receive employee benefits which currently
include medical, dental, LTD insurance, AD&D insurance, group term life
insurance and 401(k), as they may exist from time to time. Such plans may be
amended, suspended, or terminated at the Company’s sole discretion.

Upon commencement of your employment with ORBCOMM, you will be required to sign
a non-disclosure agreement, non-competition and “Employee Agreement to Arbitrate
Claims.” Further, this offer of employment is contingent upon your ability to
provide sufficient documentation to meet the requirements of the Immigration
Reform and Control Act of 1986. This documentation must be presented within
three days of employment start date.

This letter is only an offer of employment and is not a contract for any period
of employment. Your employment with ORBCOMM will be “at-will,” meaning that
either you or ORBCOMM can terminate the employment relationship at any time,
with or without notice, for any reason not prohibited by law or for no reason.

LOGO [g611748g07a42.jpg]



--------------------------------------------------------------------------------

LOGO [g611748g50v10.jpg]

 

Mike, we look forward to your acceptance of our offer and having you join our
organization. Please sign this letter as acknowledgement of your acceptance and
return it to me by at your earliest convenience.

 

Regards /s/ Michele Coniglio Michele Coniglio Vice President, Human Resources

cc: Marc Eisenberg

ACCEPTED:

/s/ Michael Ford                            August 20, 2018

Michael Ford

  Date        

 

LOGO [g611748g07a42.jpg]